Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL FUNDS, INC. R-1 CLASS SHARES R-2 CLASS SHARES R-3 CLASS SHARES R-4 CLASS SHARES R-5 CLASS SHARES The date of this Prospectus is , 2009. As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS Risk/Return Summary 5 LARGECAP US EQUITY FUNDS 9 Disciplined LargeCap Blend Fund 9 LargeCap Blend Fund I 20 LargeCap Blend Fund II 23 LargeCap Growth Fund 12 LargeCap Growth Fund I 25 LargeCap Growth Fund II 28 LargeCap S&P 500 Index Fund 14 LargeCap Value Fund 17 LargeCap Value Fund I 34 LargeCap Value Fund II 36 LargeCap Value Fund III 31 SMALL/MIDCAP US EQUITY FUNDS 39 MidCap Blend Fund 39 MidCap Growth Fund 42 MidCap Growth Fund II 56 MidCap Growth Fund III 50 MidCap S&P 400 Index Fund 44 MidCap Value Fund I 62 MidCap Value Fund II 47 MidCap Value Fund III 59 SmallCap Blend Fund 85 SmallCap Growth Fund 88 SmallCap Growth Fund I 67 SmallCap Growth Fund II 70 SmallCap Growth Fund III 73 SmallCap S&P 600 Index Fund 91 SmallCap Value Fund 76 SmallCap Value Fund I 79 SmallCap Value Fund II 82 SmallCap Value Fund III 94 INTERNATIONAL EQUITY FUNDS 96 Diversified International Fund 96 International Emerging Markets Fund 99 International Fund I International Growth Fund REAL ESTATE FUND Real Estate Securities Fund 2 [FundNameFooter] [FundPhoneNumber] BALANCED/ASSET ALLOCATION FUNDS 114 Principal LifeTime Funds 114 Principal LifeTime Strategic Income Fund 117 Principal LifeTime 2010 Fund 118 Principal LifeTime 2015 Fund 119 Principal LifeTime 2020 Fund 120 Principal LifeTime 2025 Fund 121 Principal LifeTime 2030 Fund 122 Principal LifeTime 2035 Fund 123 Principal LifeTime 2040 Fund 124 Principal LifeTime 2045 Fund 125 Principal LifeTime 2050 Fund 126 Principal LifeTime 2055 Fund 127 Strategic Asset Management Portfolios 131 Flexible Income Portfolio 134 Conservative Balanced Portfolio 135 Balanced Portfolio 136 Conservative Growth Portfolio 137 Strategic Growth Portfolio 138 SHORT-TERM FIXED INCOME FUNDS 142 Money Market Fund 142 Short-Term Bond Fund 145 Ultra Short Bond Fund 148 FIXED INCOME FUNDS 151 Bond & Mortgage Securities Fund 151 Core Plus Bond Fund I Government & High Quality Bond Fund *IT IS ANTICIPATED THAT THIS FUND WILL 154 BE MERGED AWAY BY 3/1/09 High Quality Intermediate-Term Bond Fund 156 Inflation Protection Fund 159 Mortgage Securities Fund Preferred Securities Fund 162 The Costs of Investing 165 Distribution Plans and Intermediary Compensation 165 Certain Investment Strategies and Related Risks 168 Management of the Funds 175 Pricing of Fund Shares 200 Purchase of Fund Shares 201 Redemption of Fund Shares 201 Exchange of Fund Shares 202 Frequent Purchases and Redemptions 202 Dividends and Distributions 203 Tax Considerations Fund Account Information 204 Portfolio Holdings Information 205 Financial Highlights 205 Appendix A - Summary of Principal Risks 319 [FundNameFooter] 3 www.principal.com Appendix B - Definitions of the Indices Referenced in this Prospectus Appendix C - Description of Bond Ratings Additional Information 4 [FundNameFooter] [FundPhoneNumber] RISK/RETURN SUMMARY Principal Funds, Inc. (Principal Funds) offers many investment portfolios. Princor Financial Services Corporation* (Princor) and Principal Funds Distributor, Inc. (PFD)* are co-distributors (collectively referred to as the Distributor) for the R-1, R-2, R-3, R-4, and R-5 Class shares. Principal Management Corporation* (Principal), the manager of each of the Funds, seeks to provide a broad range of investment approaches through Principal Funds. The Sub-Advisors and the Funds each sub-advises are: Sub -Advisor Fund(s) AllianceBernstein, L.P. LargeCap Value III Small Cap Growth I American Century Investment Management, Inc. LargeCap Growth II LargeCap Value II Barrow, Hanley, Mewhinney & Strauss, Inc. MidCap Value III Black Rock Financial Management, Inc. Inflation Protection Columbus Circle Investors* LargeCap Growth MidCap Growth SmallCap Growth III Dimensional Fund Advisors SmallCap Value II Edge Asset Management, Inc.* Mortgage Securities Strategic Asset Management Portfolios Emerald Advisers, Inc. SmallCap Growth II Essex Investment Management Company, LLC SmallCap Growth II LargeCap Blend I Goldman Sachs Asset Management LP MidCap Value I J.P. Morgan Investment Management, Inc. SmallCap Value I Jacobs Levy Equity Management, Inc. MidCap Growth II MidCap Value II Los Angeles Capital Management and Equity Research, Inc. MidCap Value I SmallCap Value III MacKay Shields LLC MidCap Growth II Mellon Capital Management Corporation SmallCap Value I Pacific Investment Management Company LLC Core Plus Bond I Principal Global Investors, LLC* Bond & Mortgage Securities Disciplined LargeCap Blend Diversified International Government & High Quality Bond High Quality Intermediate-Term Bond International Emerging Markets International Growth LargeCap S&P 500 Index LargeCap Value MidCap Blend MidCap S&P 400 Index MidCap Value III Money Market Principal LifeTime Funds Short-Term Bond SmallCap Blend SmallCap Growth SmallCap S&P 600 Index SmallCap Value Ultra Short Bond Principal Real Estate Investors, LLC* Real Estate Securities Pyramis Global Advisors, LLC International I Spectrum Asset Management, Inc.* Preferred Securities T. Rowe Price Associates, Inc. LargeCap Blend II LargeCap Growth I Turner Investment Partners, Inc. MidCap Growth III [FundNameFooter] RISK/RETURN SUMMARY 5 www.principal.com Sub -Advisor UBS Global Asset Management (Americas) Inc. Fund(s) LargeCap Value I SmallCap Growth II Vaughan Nelson Investment Management, LP Westwood Management Corporation SmallCap Value II LargeCap Value III * Principal Management Corporation; Columbus Circle Investors; Edge Asset Management, Inc.; PFD; Principal Global Investors, LLC; Principal Real Estate Investors, LLC; Princor; and Spectrum Asset Management, Inc. are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group ® . The Funds offer five classes of shares through this prospectus, each of which may be purchased through retirement plans though not all plans offer each Fund. Such plans may impose fees in addition to those charged by the Funds. The services or share classes available to you may vary depending upon how you wish to purchase shares of the Fund. Each share class represents investments in the same portfolio of securities, but each class has its own expense structure, allowing you to choose the class that best meets your situation (not all classes are available to all plans). EACH INVESTORS FINANCIAL CONSIDERATIONS ARE DIFFERENT. YOU SHOULD SPEAK WITH YOUR FINANCIAL PROFESSIONAL TO HELP YOU DECIDE WHICH SHARE CLASS IS BEST FOR YOU. In the description for each Fund, there is important information about the Funds: Main Strategies and Risks These sections describe each Funds investment objective and summarize how each Fund intends to achieve its investment objective. The Board of Directors may change a Funds objective or investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Funds investment objective or principal investment strategies, you should consider whether the Fund remains an appropriate investment for you. There is no guarantee that a Fund will meet its objective. The sections also describe each Funds primary investment strategies (including the type or types of securities in which the Fund invests), any policy of the Fund to concentrate in securities of issuers in a particular industry or group of industries and the main risks associated with an investment in the Fund. A fuller discussion of risks appears later in the Prospectus under the caption Certain Investment Strategies and Related Risks. Each Fund may invest up to 100% of its assets in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions as more fully described under the caption Certain Investment Strategies and Related RisksTemporary Defensive Measures. Each Fund is designed to be a portion of an investors portfolio. None of the Funds is intended to be a complete investment program. Investors should consider the risks of each Fund before making an investment and be prepared to bear investment losses during periods of adverse market conditions. The value of your investment in a Fund changes with the value of the investments held by that Fund. Many factors affect that value, and it is possible that you may lose money by investing in the Funds. Factors that may adversely affect a particular Fund as a whole are called principal risks. The principal risks of investing in the Funds are stated as to each Fund in the Funds description. In addition to the risks identified in each Funds description, each of the Funds is also subject to credit and counterparty risk, liquidity risk, management risk and market risk. Each Fund is also subject to underlying fund risk to the extent that a Principal LifeTime Fund or SAM Portfolio invests in the Fund. These risks, and each of the other principal risks, are more fully explained in Appendix A to this prospectus. Investment Results A bar chart and a table are included with each Fund that has annual returns for a full calendar year. They show the Funds annual returns and its long-term performance. The chart shows how the R-2 Classs performance has varied from year-to-year. The table compares the Funds performance over time to that of: a broad-based securities market index (An index measures the market price of a specific group of securities in a particular market or securities in a market sector. You cannot invest directly in an index. An index does not have an 6 RISK/RETURN SUMMARY [FundNameFooter] [FundPhoneNumber] investment advisor and does not pay any commissions or expenses. If an index had expenses, its performance would be lower.) and an average of the performance of a group of mutual funds with a similar investment objective and management style (The averages used are prepared by independent statistical services.). Performance for classes of shares for periods prior to the date on which a Funds oldest share class began operations (as indicated in the tables on the following pages) is based on the performance of the oldest share class of the Fund, adjusted to reflect the expenses of the share class shown. The adjustments result in performance (for the period prior to the effective date of the share class shown) that is no higher than the historical performance of the oldest share class. A Funds past performance is not necessarily an indication of how the Fund will perform in the future. Fees and Expenses The annual operating expenses for each Fund are deducted from that Funds assets (stated as a percentage of Fund assets). Each Funds operating expenses are shown following each Funds description. A discussion of the fees is found in the section of the Prospectus titled The Costs of Investing. The examples following the expense tables for each Fund are intended to help investors compare the cost of investing in a particular Fund with the cost of investing in other mutual funds. NOTES: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by Principal Funds, a Fund, Principal, any Sub-Advisor, Princor, or PFD. [FundNameFooter] RISK/RETURN SUMMARY 7 www.principal.com LARGECAP US EQUITY FUNDS D ISCIPLINED L ARGE C AP B LEND F UND Sub-Advisor(s): Objective: Investor Profile: Principal Global Investors, LLC (PGI) The Fund seeks long-term growth of capital. The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in larger, established companies. Main Strategies and Risks The Fund invests primarily in common stocks of large capitalization companies. Under normal market conditions, the Fund invests at least 80% of its assets in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Standard & Poors (S&P) 500 Index (as of December 31, 2008 this range was between approximately $ billion and $ billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. In selecting securities for investment, the Sub-Advisor, PGI, looks at stocks with value and/or growth characteristics and constructs an investment portfolio that has a blend of stocks with these characteristics. In managing the assets of the Fund, PGI does not have a policy of preferring one of these categories to the other. The value orientation emphasizes buying stocks at less than their expected investment value and avoiding stocks whose price has been artificially built up. The growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. PGI believes that changes in market expectations drive stock prices. Early identification of improving business fundamentals, early identification of positive change in expectations regarding future profitability of companies and paying prices that are below fair value for these stocks will result in investment management success. PGIs investment process seeks to systematically identify stocks with desirable characteristics and combine these stocks in a risk-managed portfolio to maximize return potential by controlling risk. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Equity Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk PGI has been the Funds Sub-Advisor since December 30, 2002. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. 8 LARGECAP US EQUITY FUNDS [FundNameFooter] [FundPhoneNumber] Calendar Year Total Returns (%) as of 12/31 each year (R-2 Shares) Highest return for a quarter during the period of the bar chart above: Lowest return for a quarter during the period of the bar chart above: Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) (after taxes on distributions) (after taxes on distributions and sale of shares) R-2 Class R-3 Class R-4 Class R-5 Class S&P 500 Index Morningstar Large Blend Category Average The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 30, 2002. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on December 30, 2002. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the Institutional Class shares were first sold (December 30, 2002). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2007 Class Class Class Class Class Management Fees 0.56% 0.56% 0.56% 0.56% 0.56% 12b-1 Fees N/A Other Expenses* 0 0 0 0 0 Total Annual Fund Operating Expenses 1.45% 1.32% 1.14% 0.95% 0.83% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee [FundNameFooter] LARGECAP US EQUITY FUNDS 9 www.principal.com Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class 10 LARGECAP US EQUITY FUNDS [FundNameFooter] [FundPhoneNumber] L ARGE C AP B LEND F UND I Sub-Advisor(s): Objective: Investor Profile: Goldman Sachs Asset Management, L.P. (GSAM) The Fund seeks long-term growth of capital. The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in large, established companies. Main Strategies and Risks The Fund seeks its objective through investment in a broadly diversified portfolio of large cap and blue chip equity investments representing all major sectors of the U.S. economy. Under normal market conditions, the Fund invests at least 80% of its assets (not including securities lending collateral and any investment of that collateral) in equity securities of companies with large market capitalizations (those with market capitalizations similar to companies in the S&P 500 Index (as of December 31, 2008, the range was between approximately $ billion and $ billion)) measured at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. Up to 25% of Fund assets may be invested in foreign securities. GSAM seeks to outperform the S&P 500 Index by overweighting stocks that it believes are more likely to outperform the benchmark while underweighting stocks that it believes will lag the Index. GSAM seeks to add value from stock selection rather than sector rotation strategies or market timing. Its approach is to combine traditional fundamental analysis with sophisticated quantitative modeling and to carefully construct and manage the risk in the portfolio. Among the principal risks (defined in Appendix A) of investing in the Fund are: Active Trading Risk Foreign Securities Risk Market Segment (Large Cap) Risk Underlying Fund Risk Equity Securities Risk Growth Stock Risk Mid Cap Stock Risk Value Stock Risk GSAM became Sub-Advisor to the Fund on December 16, 2002. Exchange Rate Risk Management Risk Securities Lending Risk [FundNameFooter] LARGECAP US EQUITY FUNDS 11 www.principal.com The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year (R-2 Shares) Highest return for a quarter during the period of the bar chart above: Lowest return for a quarter during the period of the bar chart above: Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) (after taxes on distributions) (after taxes on distributions and sale of shares) R-2 Class R-3 Class R-4 Class R-5 Class S&P 500 Index Morningstar Large Blend Category Average The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the R-3 Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2007 Class Class Class Class Class Management Fees 0.44% 0.44% 0.44% 0.44% 0.44% 12b-1 Fees N/A Other Expenses* 0 0 0 0 0 Total Annual Fund Operating Expenses 1.32% 1.19% 1.01% 0.82% 0.70% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% 12 LARGECAP US EQUITY FUNDS [FundNameFooter] [FundPhoneNumber] Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 [FundNameFooter] LARGECAP US EQUITY FUNDS 13 www.principal.com Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class 14 LARGECAP US EQUITY FUNDS [FundNameFooter] [FundPhoneNumber] L ARGE C AP B LEND F UND II Sub-Advisor(s): Objective: Investor Profile: T. Rowe Price Associates, Inc. (T. Rowe Price) The Fund seeks long-term growth of capital. The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in an actively managed portfolio of common stocks, but who prefer investing in larger, established companies. Main Strategies and Risks The Fund pursues its investment objective by investing primarily in equity securities of U.S. companies. Under normal market conditions, the Fund invests at least 80% of its net assets (plus borrowings for investment purposes) in common stocks of companies with large market capitalizations (those with market capitalizations within the range of companies in the S&P 500 Index (as of December 31, 2008 this range was between approximately $ billion and $ billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. The Fund will generally remain fully invested (less than 5% cash reserves) and will have approximately the same industry weightings as compared to the S&P 500 Index. While the majority of assets will be invested in large-capitalization U.S. common stocks, small- and mid-capitalization stocks and foreign stocks (up to 25% of total assets) may also be purchased in keeping with Fund objectives. Securities may be sold for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. The market capitalization of companies in the Funds portfolio and the S&P 500 Index will change over time, and the Fund will not automatically sell or cease to purchase a stock of a company it already owns just because the companys market capitalization grows or falls outside of the index range. In addition, the Fund has the ability to purchase stocks whose market capitalization falls below the range of companies in the S&P 500 Index. T. Rowe Price uses a disciplined portfolio construction process whereby it weights each sector approximately the same as the S&P 500 Index. Individual holdings within each sector, and their weights within the portfolio, can vary substantially from the S&P 500 Index. T. Rowe Price generally purchases for the Fund securities issued by companies in the S&P 500 Index, and therefore, its stock selection process will result in the purchase of both growth and value stocks. A team of T. Rowe Price equity analysts is directly responsible for selecting stocks for the Fund. Analysts select stocks from the industries they cover based on rigorous fundamental analysis that assesses the quality of the business franchise, earnings growth potential for the company, and stock valuation. The Fund seeks to take full advantage of the analysts focused expertise in their industries. A team of portfolio managers supervises the analysts and has the responsibility for the overall structure of the Fund and coordinating Fund investments. They also oversee the quantitative analysis that helps the analysts manage their industry-specific portfolios. In pursuing its investment objective, the Funds management has the discretion to purchase some securities that do not meet its normal investment criteria, as described above, when it perceives an unusual opportunity for gain. These special situations might arise when T. Rowe Price believes a security could increase in value for a variety of reasons, including a change in management, an extraordinary corporate event, or a temporary imbalance in the supply of or demand for the securities. Futures and options contracts may be bought or sold for any number of reasons, including: to manage exposure to changes in interest rates and foreign currencies; as an efficient means of increasing or decreasing overall fund exposure to a specific part or broad segment of the U.S. or a foreign market; in an effort to enhance income; to protect the value of portfolio securities; and to serve as a cash management tool. Call or put options may be purchased or sold on securities, financial indices, and foreign currencies. [FundNameFooter] LARGECAP US EQUITY FUNDS 15 www.principal.com Among the principal risks (defined in Appendix A) of investing in the Fund are:  Derivatives Risk  Equity Securities Risk  Foreign Securities Risk  Growth Stock Risk  Market Segment (Large Cap) Risk Mid Cap Stock Risk  Value Stock Risk Exchange Rate Risk Management Risk Securities Lending Risk T. Rowe Price became Sub-Advisor to the Fund effective March 9, 2004. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year (R-2 Shares) Highest return for a quarter during the period of the bar chart above: Lowest return for a quarter during the period of the bar chart above: Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) (after taxes on distributions) (after taxes on distributions and sale of shares) R-2 Class R-3 Class R-4 Class R-5 Class S&P 500 Index Morningstar Large Blend Category Average The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the Institutional Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. 16 LARGECAP US EQUITY FUNDS [FundNameFooter] [FundPhoneNumber] Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2007 Class Class Class Class Class Management Fees 0.74% 0.74% 0.74% 0.74% 0.74% 12b-1 Fees N/A Other Expenses 0 0 0 0 0 Total Annual Fund Operating Expenses 1.63% 1.50% 1.32% 1.13% 1.01% * Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee Expense Information has been restated to reflect current fees. Certain other operating expenses of the Fund have increased effective February 29, 2008. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class [FundNameFooter] LARGECAP US EQUITY FUNDS 17 www.principal.com L ARGE C AP G ROWTH F UND Sub-Advisor(s): Objective: Investor Profile: Columbus Circle Investors (CCI) The Fund seeks long-term growth of capital. The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Main Strategies and Risks The Fund invests primarily in common stocks and other equity securities of large capitalization companies with strong earnings growth potential. Under normal market conditions, the Fund invests at least 80% of its assets in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000® Growth Index (as of December 31, 2008 this range was between approximately $ billion and $ billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. To meet its investment objective, the Fund may invest in initial public offerings and up to 25% in foreign securities. CCI uses a bottom-up approach (focusing on individual stock selection rather than forecasting market trends) in its selection of individual securities that it believes have an above average potential for earnings growth. Selection is based on the premise that companies doing better than expected will have rising securities prices, while companies producing less than expected results will not. CCI refers to its discipline as positive momentum and positive surprise. Through in depth analysis of company fundamentals in the context of the prevailing economic environment, CCIs team of investment professionals selects companies that meet the criteria of positive momentum in a companys progress and positive surprise in reported results. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Equity Securities Risk  Exchange Rate Risk  Growth Stock Risk  Initial Public Offerings Risk  Market Segment (Large Cap) Risk Mid Cap Stock Risk  Underlying Fund Risk Foreign Securities Risk Management Risk Securities Lending Risk CCI became the Funds Sub-Advisor on January 5, 2005. 18 LARGECAP US EQUITY FUNDS [FundNameFooter] [FundPhoneNumber] The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year (R-2 Shares) Highest return for a quarter during the period of the bar chart above: Lowest return for a quarter during the period of the bar chart above: Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) (after taxes on distributions) (after taxes on distributions and sale of shares) R-2 Class R-3 Class R-4 Class R-5 Class Russell 1000 Growth Index Morningstar Large Growth Category Average The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the R-3 Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. [FundNameFooter] LARGECAP US EQUITY FUNDS 19 www.principal.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2007 Class Class Class Class Class Management Fees 0.62% 0.62% 0.62% 0.62% 0.62% 12b-1 Fees N/A Other Expenses* 0 0 0 0 0 Total Annual Fund Operating Expenses 1.51% 1.38% 1.20% 1.01% 0.89% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee (1) Expense information has been restated to reflect current fees. Effective January 16, 2007, the Funds management fees were increased. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class 20 LARGECAP US EQUITY FUNDS [FundNameFooter] [FundPhoneNumber] L ARGE C AP G ROWTH F UND I Sub-Advisor(s): Objective: Investor Profile: T. Rowe Price Associates, Inc. (T. Rowe Price) The Fund seeks long-term growth of capital. The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Main Strategies and Risks The Fund seeks to maximize long-term capital appreciation by investing primarily in growth-oriented equity securities of U.S. and, to a limited extent, foreign companies with large market capitalizations that exhibit strong growth and free cash flow potential. These companies are generally characterized as growth companies. Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies with market capitalizations within the range of companies in the Russell 1000® Growth Index (as of December 31, 2008, this range was between approximately $ billion and $ billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. The Funds investments in foreign companies will be limited to 25% of its total assets. The Fund may also purchase futures and options, in keeping with Fund objectives. The market capitalization of companies in the Funds portfolio and the Russell index will change over time, and the Fund will not automatically sell or cease to purchase the stock of a company it already owns just because the companys market capitalization grows or falls outside of the index range. In addition, the Fund has the ability to purchase stocks whose market capitalization falls below the range of companies in the Russell index. T. Rowe Price generally looks for companies with an above-average rate of earnings and cash flow growth and a lucrative niche in the economy that gives them the ability to sustain earnings momentum even during times of slow economic growth. As a growth investor, T. Rowe Price believes that when a company increases its earnings faster than both inflation and the overall economy, the market will eventually reward it with a higher stock price. In pursuing its investment objective, T. Rowe Price has the discretion to purchase some securities that do not meet its normal investment criteria, as described above, when it perceives an unusual opportunity for gain.
